Citation Nr: 1600873	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for heart failure for treatment purposes under 
38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to January 1979 and from January 1979 to September 1981.  As noted in November 1993 and January 1994 VA letters to the Veteran, the circumstances of his discharge resulted in his entire period of service being considered as having been under other than honorable conditions for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Houston, Texas, RO of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  

The Veteran provided testimony before the undersigned Veterans Law Judge during a videoconference hearing in November 2015.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The issues of entitlement to service connection for depression, hypertension, alopecia skin disorder, headaches/migraines, upper shoulder disability and erectile dysfunction for treatment purposes only under 38 U.S.C. chapter 17, have been raised by the record in statements made in a December 2015 VA form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the denial of entitlement to service connection for treatment purposes only for grand mal seizures has been the subject of a notice of disagreement and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. Therefore, that claim remains under the jurisdiction of the RO at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted prior to the Board's adjudication of this claim.  The Veteran indicated that he was going to obtain and send in evidence of a current disability to include records and a medication list for current heart disease from current treating sources.  He thereafter submitted medical records from Dr. Patel dated in 2014 and 2015.  Records dated in 2011 had previously been associated with the record.  The Veteran also submitted an authorization form indicating that Dr. Patel treated him in 2010.  Consequently, an attempt to obtain these records should be made by VA in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2015).  

Further, testimony indicates the Veteran applied for Social Security disability benefits and receives such benefits due to the combined effects of his current disabilities to include heart failure.  The Veteran's Social Security records are not in the claims file.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's Social Security records should be obtained and made part of claims file.  

Accordingly, the case is REMANDED for the following action:


1. Request copies of outstanding treatment records from Dr. Patel dated in January 2010 pursuant to the VA Form 21-4142 submitted in December 2015.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the Veteran's VBMS record as appropriate. 

2. Request complete Social Security disability records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran.  Any records obtained shall be associated with the VBMS record.  Notice shall be provided to the Veteran if records are not obtained.  Documentation regarding this paragraph should be associated with the Veteran's VBMS record as appropriate. 

3. Thereafter, take any additional development action that is deemed warranted and then readjudicate the claim.  If the claim remains denied, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







